DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I directed to claims 1-15, 18 and 19 in the reply filed on 04 March 2021 is acknowledged. Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The traversal is on the grounds that the reasoning for Groups I and II lacking unity of invention as set forth on page 4 of the restriction requirement dated 06 January 2021 does not address all of the features of, e.g., claim 1 (Group 1), and/or properties that may be conferred by performing the steps recited in, e.g., claim 16 (Group II). Applicant submits that, for at least this reason, the Office has not carried his burden in establishing lack of unity of invention. This is not found persuasive because applicant’s asserted reasoning that lack of unity has not been established is merely a conclusory statement that the Office has not carried its burden in establishing lack of unity of invention. Applicant makes a general statement that the restriction requirement dated 06 January 2021 does not address all of the features of claim 1 (Group 1) and/or properties that may be conferred by performing the steps recited in, e.g., claim 16 (Group II) without actually reciting which specific properties or limitations shared by the inventions of Groups I and II are  lack unity of invention because even though the inventions of these groups require the technical feature of quantum dots dispersed in a matrix of a bulk semiconductor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yoshikawa et al (US 2017/0200841, cited in IDS dated 27 November 2019). Yoshikawa teaches the technical feature of quantum dots dispersed in a matrix of a bulk semiconductor (paras [0008], [0027], [0033], [0042]-[0043], [0046], [0048], [0052] Fig. 1 see: quantum dot layers 52 dispersed in matrix formed by barrier layers 51 of the superlattice semiconductor layer 5) and as such Groups I and II lack unity of invention because the recited technical feature is not a special technical feature that makes a contribution over the prior art in view of Yoshikawa.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 8 recites the limitation “the quantum dot”, but claim 1 from which claim 8 depends defines multiple quantum dots and it’s not clear which quantum dot is being referenced by claim 8. As such, the scope of claim 8 cannot be determined and is rendered indefinite.

Claim 9 recites the limitation “the quantum dot”, but claim 1 from which claim 9 depends defines multiple quantum dots and it’s not clear which quantum dot is being referenced by claim 9. As such, the scope of claim 9 cannot be determined and is rendered indefinite.

Claim 10 recites the limitation “the quantum dot”, but claim 1 from which claim 10 depends defines multiple quantum dots and it’s not clear which quantum dot is being referenced by claim 10. As such, the scope of claim 10 cannot be determined and is rendered indefinite.

Claim 11 recites the limitation “the quantum dot”, but claim 1 from which claim 11 depends defines multiple quantum dots and it’s not clear which quantum dot is being referenced by claim 11. As such, the scope of claim 11 cannot be determined and is rendered indefinite.

Claim 12 recites the limitations “comprising a bulk semiconductor having a band gap energy of 2.0 eV or more and 3.0 eV or less and/or a precursor thereof and a quantum dot containing a halogen element-containing substance as a ligand”, but claim 1 from which claim 12 depends already recites “a bulk semiconductor having a band gap energy of 2.0 eV or more and 3.0 eV or less” and “quantum dots”, thus it’s not clear if the recited bulk semiconductor and/or precursor thereof in claim 12 is the same as the one recited in claim 1 or a new bulk semiconductor. Likewise, it’s not clear if the recited quantum dot in claim 12 is one of the quantum dots recited in claim 1 or a new quantum dot. As such, the scope of claim 12 cannot be determined and is rendered indefinite.
Claims 13-15 are also rendered indefinite by depending from indefinite claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antolin et al (The Lead Salt Quantum Dot Intermediate Band Solar Cell).

Regarding claim 1 Antolin discloses a light absorption layer having an intermediate-band (Abstract and Fig. 1 see: intermediate band solar cell), wherein quantum dots are dispersed in a matrix of a bulk semiconductor having a band gap energy of 2.0 eV or more and 3.0 eV or less (Page 4, Table 2 see: PbSe quantum dots in a ZnTe matrix where ZnTe has a bandgap of 2.27 eV).

Regarding claim 8 Antolin discloses the light absorption layer according to claim 1, wherein the band gap energy of the quantum dot is 0.2 eV or more and less than the band gap energy of the bulk semiconductor (Page 4, Table 2 see: PbSe quantum dots with a bandgap energy of 0.27 eV).  

Regarding claim 9 Antolin discloses the light absorption layer according to claim 1, wherein the difference between the band gap energy of the bulk semiconductor and the band gap energy of the quantum dot is 0.4 eV or more and 2.0 

Regarding claim 10 Antolin discloses the light absorption layer according to claim 1, wherein the quantum dot contains a metal oxide or a metal chalcogenide (Page 4, Table 2 see: PbSe quantum dots).  

Regarding claim 11 Antolin discloses the light absorption layer according to claim 1, wherein the quantum dot contains Pb element (Page 4, Table 2 see: PbSe quantum dots).

Regarding claim 18 Antolin discloses a photoelectric conversion element having the light absorption layer according to claim 1 (Abstract, Fig. 1, Page 4, Table 2  see: intermediate band solar cell of PbSe quantum dots in a ZnTe matrix).  

Regarding claim 19 Antolin discloses an intermediate-band solar cell having the photoelectric conversion element according to claim 18 (Abstract, Fig. 1, Page 4, Table 2  see: intermediate band solar cell of PbSe quantum dots in a ZnTe matrix).




Claims 1, 8-9 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marti et al (Quantum Dot Intermediate Band Solar Cell).

Regarding claim 1 Marti discloses a light absorption layer having an intermediate-band, wherein quantum dots are dispersed in a matrix of a bulk semiconductor (Abstract and Figs. 1-2 see: QD intermediate band solar cell of quantum dots in barrier semiconductor material (matrix)) having a band gap energy of 2.0 eV or more and 3.0 eV or less (Page 941 and Fig. 3, see right hand column where barrier material (matrix) is Al0.4Ga0.6As with a bandgap of 1.95 eV which rounds to 2.0 eV for applicant’s claimed range specificity of 1 decimal place).

Regarding claim 8 Marti discloses the light absorption layer according to claim 1, wherein the band gap energy of the quantum dot is 0.2 eV or more and less than the band gap energy of the bulk semiconductor (Page 941 and Fig. 3, see right hand column where QD material of InGaAs having a bang gap of 0.87eV).  

Regarding claim 9 Marti discloses the light absorption layer according to claim 1, wherein the difference between the band gap energy of the bulk semiconductor and the band gap energy of the quantum dot is 0.4 eV or more and 2.0 eV or less (Page 941 and Fig. 3, see right hand column where QD material of InGaAs having a bang gap of 0.87eV (0.9eV) and Al0.4Ga0.6As with a bandgap of 1.95 eV (2.0 eV) for a difference of 1.1eV).  



Regarding claim 19 Marti discloses an intermediate-band solar cell having the photoelectric conversion element according to claim 18 (Abstract and Figs. 1-2 see: QD intermediate band solar cell).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ning et al (WO 2016/109902A2) in view of Miyasaka et al (JP 2016/025170, see English machine translation).

Regarding claim 1 Ning discloses a light absorption layer having an intermediate-band, wherein quantum dots are dispersed in a matrix of a bulk semiconductor (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix with dispersed quantum dots) and Ning teaches the quantum dots such as PbS with a bandgap of <1 eV dispersed in the bulk perovskite material such as CH3NH3PbIxBr(3-x) (Ning, Pages 13-14) where for such a 3NH3PbBr3 has a band gap of 2.3 eV and meets the limitations of claim 1.
However, in the alternative where it’s not clear that the range of x includes 0 as Ning does not explicitly disclose the specific range of what x encompasses, and it’s not clear Ning discloses the bulk semiconductor material having a band gap energy of 2.0 eV or more and 3.0 eV or less, Miyasaka teaches an inorganic-organic perovskite solar cell where the absorber layer comprises CH3NH3PbBr3 (Miyasaka, para [0030]) and includes quantum dot materials such as PbS (Miyasaka, [0032]). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ a bulk semiconductor material having a band gap energy of 2.0 eV or more and 3.0 eV or less as the bulk semiconductor material of Ning in the light absorption layer of Ning as taught by Miyasaka (Miyasaka, para [0030] see: absorber layer comprises CH3NH3PbBr3) as such a modification would have amounted to the use of a known inorganic-organic perovskite for its intended use as a light absorption layer in a known environment of a photovoltaic device for the entirely expected result of adjusting the absorption spectrum of the photovoltaic device by providing a photovoltaic device with a wider bandgap for absorbing shorter wavelength bands of light.

Regarding claim 2 Ning discloses the light absorption layer according to claim 1, wherein the bulk semiconductor is a perovskite compound (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix).  


RMX3 (1) 
wherein R is a monovalent cation, M is a divalent metal cation, and X is a halogen anion, and
 
    PNG
    media_image1.png
    19
    174
    media_image1.png
    Greyscale
 
wherein R1, R2 and R3 are each independently a monovalent cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 1 to 10 (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) R= CH3NH3+, M=Pb2+, X=Br-).  

Regarding claim 4 Ning discloses the light absorption layer according to claim 3, wherein X is a fluorine anion, a chlorine anion or a bromine anion (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix which is CH3NH3PbBr3 and thus has a bromine anion).  

Regarding claim 5 Ning discloses the light absorption layer according to claim 3, wherein R is one or more kinds selected from an alkylammonium ion and a formamidinium ion (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) R= CH3NH3+ an alkylammonium ion).  

Regarding claim 6 Ning discloses the light absorption layer according to claim 3, wherein M is Pb2+, Sn2+, or Ge2+ (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) M=Pb2+).  

Regarding claim 7 Ning discloses the light absorption layer according to claim 1, wherein the content ratio of the quantum dot (excluding a ligand) to the total content of the bulk semiconductor and the quantum dot is 7.5% by mass or more (Ning, Pages 13-14 and Fig. 1a see: the quantum dot is added at a volume percentage reaching over about 70% which corresponds to a mass percentage over 7.5%).  

Regarding claim 8 Ning discloses the light absorption layer according to claim 1, wherein the band gap energy of the quantum dot is 0.2 eV or more and less than the band gap energy of the bulk semiconductor (Ning, Pages 13-14, 20-21 and Fig. 4a see: the quantum dot of PbS has a bandgap of ~1eV).  

Regarding claim 9 Ning discloses the light absorption layer according to claim 1, wherein the difference between the band gap energy of the bulk semiconductor and the band gap energy of the quantum dot is 0.4 eV or more and 2.0 eV or less (Ning, Pages 13-14, 20-21 and Fig. 4a see: the quantum dot of PbS has a bandgap of ~1eV which for a matrix having a bandgap of 2.3eV makes a difference of 1.3eV).  



Regarding claim 11 Ning discloses the light absorption layer according to claim 1, wherein the quantum dot contains Pb element (Ning, Pages 13-14, 20-21 and Fig. 4a see: the quantum dot of PbS).  

Regarding claim 12 Ning discloses a dispersion for manufacturing the light absorption layer according to claim 1, comprising a bulk semiconductor having a band gap energy of 2.0 eV or more and 3.0 eV or less and/or a precursor thereof and a quantum dot containing a halogen element-containing substance as a ligand (Page 17 Lines 13-25 or Examples 1-2 on pages 25-27 see: the PHC solid materials (light absorption layer) is formed by providing PbS quantum dots with anionic halide ligands (e.g. PbI2) which are formed as a film that is soaked in a CH3NH3I/isopropanol solution where the CH3NH3I material is a precursor, and the soaked film considered a dispersion, or alternatively as in Example 2, the ligand-exchanged quantum dots mixed with the perovskite precursor dissolved in DMF is also considered to meet the recited dispersion).  

Regarding claim 13 Ning discloses the dispersion according to claim 12, comprising a solvent (Page 17 Lines 13-25 or Examples 1-2 on pages 25-27 see: either isopropanol or DMF meets the limitations of the recited solvent).  

Regarding claim 15 Ning discloses a light absorption layer obtained from the dispersion according to claim 12 (Page 17 Lines 13-25 or Examples 1-2 on pages 25-27 see: solutions used to form PHC solid materials (light absorption layer)).

Regarding claim 18 Ning discloses a photoelectric conversion element having the light absorption layer according to claim 1 (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix with dispersed quantum dots for forming a photovoltaic device).  

Regarding claim 19 Ning discloses an intermediate-band solar cell having the photoelectric conversion element according to claim 18 (Ning, Pages 13-14 and Fig. 1a see: perovskite matrix with dispersed quantum dots for forming a photovoltaic device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ning et al (WO 2016/109902A2) in view of Miyasaka et al (JP 2016/025170, see English machine translation) as applied to claims 1-13, 15 and 18-19 above.

Regarding claim 14 Ning discloses the dispersion according to claim 12, but does not explicitly wherein the solid content concentration of the quantum dot in the dispersion is 1 mg/mL or more and 100 mg/mL or less.
However, Ning teaches the final concentration of quantum dots in the absorber layer, and the resulting inter-dot spacing between quantum dots in the absorber layer is dependent on the concentration of quantum dots in the dispersion (Ning, Pages 24-25).  Therefore the inter-dot spacing is a variable that can be modified, among others, by varying the concentration of the quantum dot in the dispersion.  For that reason, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (Diffusion Controlled Synthesis of PbS and PbSe Quantum Dots with in Situ Halide Passivation for Quantum Dot Solar Cells) teaches dispersion for manufacturing solar cells (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726